PER CURIAM.
This cause is before us on appeal from an award of compensation benefits. Appellant raises three issues for our consideration, one of which requires reversal;
The order of the judge of compensation claims states in pertinent part:
Penalties are ... due as there is no evidence that a notice to controvert was filed nor that any conditions beyond the employer/carrier’s control existed.
The record reflects that the employer/carrier filed a timely notice to controvert. Therefore, the award of penalties is not supported by competent, substantial evidence.
Accordingly, the award of penalties is reversed, and the order is affirmed in all other respects.
BOOTH, WIGGINTON and BARFIELD, JJ., concur.